Citation Nr: 0021396	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the second toe of the left foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 





INTRODUCTION

The veteran had active military service from January 1983 to 
September 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In September 1997, the Board remanded 
the veteran's claim to afford her the opportunity for a 
hearing that was held before the undersigned Board Member in 
May 1999.


FINDINGS OF FACT

The only residual of a fracture of the second toe of the left 
foot is a well-healed, nontender surgical scar on the dorsum 
of the toe.               


CONCLUSION OF LAW

An increased (compensable) rating for the residuals of a 
fracture of the second toe of the left foot is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.71a, 4.118, Code 5283-7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

  
Analysis

The veteran contends that her service-connected residuals of 
a fracture of the left second toe warrant a compensable 
disability evaluation. The Board finds that the veteran's 
claim is plausible and capable of substantiation and is, 
therefore, well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991). A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).

When examined for enlistment in December 1982, the veteran 
was noted to have bilateral second toes that overlapped her 
big toe.  Service medical records reflect her complaints of 
foot problems, including a fractured left second toe in 1984.  

Post service, when examined by VA in December 1985, the 
veteran gave a history of her toe fracture and said she had 
problems with hallux valgus.  Diagnoses included bilateral 
pes planus, bilateral hallux valgus and residuals of fracture 
to the second big toe. 

A June 1986 rating decision granted service connection for 
residuals of a fracture of the second left toe.  A 
noncompensable disability rating was assigned.

VA medical records, dated from 1988 to 1995, show the veteran 
underwent bunionectomies in December 1987 and January 1995.  
The records reflect her complaints of foot pain, bilateral 
pes planus, numbness, tingling and swelling.

When examined by VA in February 1995, the veteran complained 
of problems walking on both feet and the great toe with an 
inability to bear weight in the toe area.  She complained of 
pain with pressure to the toes, especially on the great toe 
and was unable to move the toes up and down.  She had right 
foot pain that was related to her left toe disability with 
formation of bunions and pain in that area and from having 
bunions due to the marked deformities of the left foot and 
bunionectomies noted above.  Diagnoses included status post 
bunionectomy, right foot with symptoms of pain on weight 
bearing and standing on the toes with moderate limitation of 
range of motion, flexion and extension of the great and 
second toes; status post bunionectomies with history of 
residuals of fractures of the second toe, swelling, marked 
limitation of range of motion, dorisflexion, pain on weight 
bearing and an inability to stand on toes due to pain, left 
foot.

At her May 1999 Travel Board hearing, the veteran testified 
that she had to wear arch supports, take pain medication and 
experienced loss of mobility due to foot pain.

The veteran subsequently was examined by a VA physician in 
September 1999. At that time, she denied much pain in the 
left second toe. Objectively, there was a well-healed 
surgical scar on the dorsum of the left second digit. Dorsal 
contraction of the second through fifth toes bilaterally was 
evident. The examiner commented that the residuals of 
fracture of the left second toe would not hinder activity or 
limit work and that flare-ups of this condition would not 
significantly limit functional ability. He again noted that 
the veteran had no complaint of pain in the left second toe. 

As the record fails to demonstrate any residual disability 
due to the inservice fracture of the left second toe other 
than a well-healed, nontender scar, there is no basis for the 
assignment of a compensable evaluation. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.118, 
Code 5283-7804.

The Board considered assigning a compensable rating for 
functional impairment due to pain, but concludes that it is 
not warranted given that there is no evidence of loss of 
range of motion, deficits in motor strength, atrophy, or any 
indication that the disability at isue plays an appreciable 
role in hindering her ability to ambulate, climb, bend, 
stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board observes that 
service connection has been granted for bilateral hallux 
valgus with flatfoot deformity, evaluated as 30 percent 
disabling.

ORDER

An increased (compensable) rating for the residuals of a 
fracture of the second toe of the left foot is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

